Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-17-2008

USA v. Miyares
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-3554




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"USA v. Miyares" (2008). 2008 Decisions. Paper 533.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/533


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 06-3554


                           UNITED STATES OF AMERICA

                                           v.

                                CHARRON MIYARES,
                                            Appellant


                    On Appeal from the United States District Court
                       for the Western District of Pennsylvania
                             D.C. Criminal No. 05-cr-0243
                              (Honorable Alan N. Bloch)


                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                     May 5, 2008

      Before: SCIRICA, Chief Judge, BARRY and HARDIMAN, Circuit Judges.

                              (Filed: September 17, 2008)


                              OPINION OF THE COURT


SCIRICA, Chief Judge.

      Appellant Charron Miyares appeals his criminal sentence of 195 months’

imprisonment, contending it is unreasonable and is based on improper application of the

United States Sentencing Guidelines. We will affirm.
                                              I.

       A federal jury found Miyares guilty of three counts on which he was indicted: (1)

possession of a firearm by a convicted felon, 18 U.S.C. § 922(g)(1); (2) possession with

intent to distribute five grams or more of crack cocaine, 21 U.S.C. §§ 841(a)(1),

(b)(1)(B)(iii); and (3) carrying a firearm during and in relation to a drug trafficking crime,

18 U.S.C. § 924(c)(1)(A)(i). Miyares was sentenced to concurrent 120 month and 135

month terms on the first two counts and a consecutive 60 month term on Count Three – a

total sentence of 195 months’ imprisonment.

                                              II.

                                             A.

       Miyares contends the District Court here “failed to exercise its discretion in giving

meaningful consideration to the factors set forth in 18 U.S.C. § 3553(a), in particular to

the differential between advisory sentencing guidelines for crack cocaine and powder

cocaine.” Miyares Br. at 21-22.

       United States v. Booker, 543 U.S. 220 (2005), rendered the sentencing guidelines

advisory. Following Booker, the sentencing court, after accurately calculating the

guidelines range and ruling on any possible departures, exercises its discretion by

considering all of the relevant sentencing factors under 18 U.S.C. § 3553(a) before

determining the appropriate sentence. United States v. Gunter, 462 F.3d 237, 247 (3d Cir.

2006). Miyares’ argument is based on Gunter, where we held “post-Booker a sentencing



                                              2
court errs when it believes that it has no discretion to consider the crack/powder cocaine

differential incorporated into the Guidelines.” 462 F.3d at 249.

       Gunter was premised on a finding that “the [District] Court viewed the

crack/powder cocaine differential in the Guidelines as mandatory.” Id. at 239. Miyares

contends the District Court here similarly viewed the crack/powder cocaine differential in

the guidelines as mandatory. He bases this assertion primarily on two statements made by

the District Court during his sentencing hearing. First, the District Court stated:

       Congress has clearly manifested its intent that offenses involving crack
       cocaine are to be treated differently than those involving powder cocaine in
       both Title 21 of the United States Code, Section 841, and in the sentencing
       guideline Congress has indicated that possession with respect—that
       possession with the intent to distribute crack cocaine warrants a sentence
       greater than that warranted for possessing with the intent to distribute an
       equivalent amount of powder cocaine.

Subsequently, after considering relevant jurisprudence from this court and others,1 the

District Court stated:

       The weight of the law . . . supports a finding that the differences in
       sentencing factors between crack cocaine and powder cocaine do not
       warrant a sentence outside of their recommended range. The Court agrees
       and will not vary from the guideline sentencing range on this ground.

       Miyares contends these statements demonstrate the District Court treated the

Guidelines as mandatory. We disagree. Rather than showing the District Court believed




   1
   The District Court cited, inter alia: United States v. Miller, 450 F.3d 270 (7th Cir.
2006); United States v. Pho, 433 F.3d 53 (1st Cir. 2006); and United States v. Cawthorn,
429 F.3d 793 (8th Cir. 2005).

                                              3
it had no authority to consider the crack/powder cocaine disparity in its § 3553(a)

analysis, these statements indicate the District Court properly considered congressional

intent and relevant case law in sentencing Miyares.

       Significantly, the District Court explicitly recognized that the guidelines, post-

Booker, were not mandatory. It stated: “In light of Booker . . . the Court has authority to,

for good reason, impose a sentence outside of the guideline range.” Nevertheless, the

District Court, properly exercising its discretion, chose to follow the crack/powder

cocaine guideline. See Gunter, 462 F.3d at 249 (“[W]e do not suggest (or even hint) that

the Court categorically reject the 100:1 ratio. . . . The limited holding here is that district

courts may consider the crack/powder cocaine differential in the Guidelines as a factor,

but not a mandate, in the post-Booker sentencing process.”).

                                               B.

       We also review the sentence for reasonableness under an abuse-of-discretion

standard. United States v. Wise, 515 F.3d 207, 218 (3d Cir. 2008) (citing Gall v. United

States, 128 S. Ct. 586, 597 (2007)). “As long as a sentence falls within the broad range of

possible sentences that can be considered reasonable in light of the § 3553(a) factors, we

must affirm.” Id. (citation omitted).

       The District Court closely considered the § 3553(a) factors and the “totality of the

circumstances of this case,” including: (1) Miyares’ submissions for leniency based on

“age, family ties, and alleged attempts at rehabilitation”; (2) the “nature, circumstances



                                               4
and seriousness of . . . [the] offenses”; (3) Miyares’ “history, characteristics, educational,

vocational, and corrective needs”; (4) the “need for just non-disparate punishment and

deterrence and protection of the community”; and (5) Miyares’ prior criminal history.

       Miyares acknowledges the District Court considered § 3553(a) factors, but he

argues that “a general recognition of the 3553(a) sentencing factors does not render a

sentence reasonable if the sentencing court believed that it was bound by the 100:1 ratio.”

Miyares Br. at 26. But we have already determined the District Court did not believe it

was bound by the crack/powder cocaine differential. Accordingly, we cannot say the

sentence in this case was unreasonable.

                                              III.

       Miyares also challenges the imposition of the statutory maximum sentence, 120

months, for his conviction on Count One. Miyares contends the guidelines require a

shorter sentence for this conviction and that the District Court failed to give independent

consideration to the § 3553(a) factors for this count.

       But Miyares overlooks the fact that Count One and Count Two, as related

offenses, were properly “grouped” and considered together under the guidelines.

U.S.S.G. § 3D1.2(c). Under the guidelines, a combined offense level is determined based

on “the highest offense level of the counts in the Group.” Id. § 3D1.3(a). And the

District Court sentenced Miyares to a term of 135 months’ imprisonment for his

conviction on Count Two – the minimum of the applicable advisory guideline range.



                                               5
Miyares’ 120-month sentence on Count One was to be served concurrently with his

sentence on Count Two.

                                           IV.

       For the foregoing reasons, we will affirm the District Court’s judgment of

sentence.2




   2
    On November 1, 2007, the Sentencing Commission adopted Amendment 706, which
decreased the base offense levels for crack cocaine offenses by two levels. United States
v. Wise, 515 F.3d 207, 219 (3d Cir. 2008) (citing U.S.S.G. § 2D1.1 (Nov. 1, 2007);
U.S.S.G. Supp. to App’x C, Amend. 706). Amendment 706 went into effect on March 3,
2008, and we found the amendment is not applied retroactively. Id. at 220. However, we
have found that appellants may obtain what is, in effect, retroactive relief under
Amendment 706 by filing an 18 U.S.C. § 3582(c)(2) motion in the District Court after
March 3, 2008. Id. at 220-21. Accordingly, while we affirm the sentence, Miyares may
seek relief under § 3582(c)(2) in District Court.

                                            6